United States Court of Appeals
                                              For the Seventh Circuit
                                              Chicago, Illinois 60604


                                                 January 22, 2013

                                                         Before

                                          RICHARD A. POSNER, Circuit Judge

                                                     MICHAEL S. KANNE, Circuit Judge

                                      ILANA DIAMOND ROVNER, Circuit Judge




No. 11‐3576

CHARLES ADAMS, et al.,                                              Appeal from the United States
          Plaintiffs‐Appellants,                                    District Court for the Northern
                                                                    District of Illinois, Eastern
          v.                                                        Division.

RAINTREE VACATION EXCHANGE,                                         No. 10 C 3264
LLC, et al.,
          Defendants‐Appellees.                                     Virginia M. Kendall, Judge.




                                                      O R D E R

    On  January  3,  2013,  plaintiffs‐appellants  filed  a  petition  for  rehearing  en  banc.    All  of  the
judges on the original panel have voted to deny the petition, and none of the active judges has
requested a vote on the petition for rehearing en banc. The petition is therefore DENIED.

     The  petition  for  rehearing  is  based  on  speculation  about  the  contents  of  a  sealed  2006
settlement  agreement  between  Starwood  and  Raintree  that  was  submitted  in  camera  to  the
district  judge,  who  correctly  ruled  that  it  was  irrelevant  to  the  fraud.    Our  opinion  allows
Starwood  to  invoke  the  forum  selection  clause  on  the  basis  of  mutuality.  The  plaintiffs  could
invoke it against Starwood, even though Starwood was not a party to the contract containing 
No. 11‐3576                                                                                                                              Page  2

the  clause,  because  they  allege  that  it  was  conspiring  with  Raintree,  whose  subsidiary  signed
the contract containing the clause; mutuality means that Starwood can invoke it against them.
The  plaintiffs’  counsel  stated  at  oral  argument  that  Starwood  concedes  that  a  settlement  with
Raintree severed all ties between the two companies, and further stated that Starwood cannot
invoke mutuality because “as of the time of the filing of this lawsuit Starwood was a complete
stranger to the original project and also a complete stranger to the company or any later entity
[i.e.,  Raintree]  that  supposedly  owned  or  acquired  the  forum  clause.”    But  the  premise  of  the
suit  is  that  Starwood  conspired  with  Raintree  to  defraud  them  and  that  the  contracts  that  the
plaintiffs  signed  in  2004  with  an  alleged  puppet  of  Raintree  were  instruments  of  the  fraud.
Whether  Starwood’s  and  Raintree’s  alleged  conspiratorial  venture  subsequently  went  south,
leading them to sever ties with each other in 2006, is irrelevant. 

    We note finally that in MB Financial, N.A. v. Stevens, 678 F.3d 497 (7th Cir. 2012), we upheld
sanctions  against  David  Novoselsky,  the  plaintiffs’  lawyer  in  this  case,  and  we  take  this
opportunity to remind him that frivolous arguments are sanctionable.